Citation Nr: 0836686	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  00-23 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD) for 
the period from August 23, 1999 to March 7, 2003.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO), 
which granted service connection for PTSD and assigned an 
evaluation of 30 percent, effective August 23, 1999.  
Thereafter, the veteran appealed the decision with regard to 
the initially assigned rating.  

In March 2006, the Board issued a decision assigning a 100 
percent disability rating, effective March 8, 2003.  This 
rating was effected in an April 2006 rating decision.  In 
that decision, the Board remanded the claim for a rating in 
excess of 30 percent for the period from August 23, 1999 to 
March 7, 2003 to the agency of original jurisdiction (AOJ) 
for action in accordance with due process, and it now returns 
to the Board for appellate review.


FINDING OF FACT

For the period from August 23, 1999 to March 7, 2003, the 
veteran's PTSD was manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks as a result of symptoms such as depressed mood, 
anxiety, suspiciousness, chronic sleep impairment, panic 
attacks occurring less often than once per month, mild memory 
loss represented by missing appointments unless reminded, and 
infrequent suicidal ideation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected PTSD have not been met from August 23, 1999 
to March 7, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must also be provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for PTSD.  The United States Court of Appeals for the Federal 
Circuit and the United States Court of Appeals for Veterans 
Claims (Court) have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, since VA's 
notice criteria was satisfied because the RO granted the 
veteran's claim for service connection, the Board also finds 
that VA does not run afoul of the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and affording him 
with a VA examination.  The veteran's service treatment 
records, private medical records, VA medical records, and the 
reports of February 2000 and March 2001 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of his claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

	II. Analysis	

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.


In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's service-connected PTSD.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the veteran's 
service-connected disability.

The veteran's service-connected PTSD is assigned a 30 percent 
rating evaluation for the period from August 23, 1999 to 
March 3, 2003, pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  The veteran contends that his symptomology 
at that time was worse than is contemplated under such 
rating, and that a higher rating should, therefore, be 
assigned.   

As indicated, the regulations establish a General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130.  Ratings 
are assigned according to the manifestations of particular 
symptoms.  However, the use of the phrase "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve only as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the Diagnostic Code.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV). 

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the veteran first sought psychiatric 
treatment in December 1998 after separating from his spouse 
of approximately 30 years.  A note from Dr. MG reflects that 
the veteran attended two therapy appointments with him in 
December 1998, but no more.  Thereafter, beginning in August 
1999, the veteran sought both private and VA treatment for 
his psychiatric disability.  The treatment consisted of 
outpatient individual and group therapy and inpatient 
treatment for substance abuse.  At the start of his 
treatment, the veteran's primary symptoms included depressed 
mood, constricted and flat affect, poor sleep, to include 
trouble initiating and staying asleep, hostile and violent 
behavior when drinking and under anesthesia, hypervigilance 
and heightened startle response, excessive worry and grief, 
and suicidal ideation.  The veteran has also stated that the 
separation and eventual divorce from his wife was, at least 
in part, due to his PTSD symptoms.  He further reported 
keeping a gun on the doorknob of his bedroom, although 
whether or not it was loaded was uncertain.  His attention, 
concentration, insight, and judgment were found to be within 
normal limits.  The GAF score assigned at a September 1999 
evaluation was 60.

Individual and group therapy treatment records indicate that, 
prior to his hospitalization in March 2003, the veteran's 
symptoms improved such that he gained more insight into his 
PTSD symptomatology, his mood became generally level, and he 
was able to interact well within his PTSD group, occasionally 
meeting with a fellow veteran outside of the group.  His 
affect improved overall to being congruent and full in range. 
The veteran embarked on lessons to improve his literacy 
during this period.  Additionally, he purchased a home, which 
he was active in remodeling.  Nevertheless, records 
demonstrate that this project sometimes led to frustration or 
boredom on the veteran's part, and that the veteran was 
sometimes unable to complete tasks due to obsessive behavior.  
The Board also notes that the veteran's sleep continued to be 
impaired, and he continued to keep a gun by his bedroom door.  
Irritability, hyperarousal, and hypervigilance were also 
present.  Additionally, psychotherapy records reveal that the 
veteran experienced anxiety, as well as rage impulses that 
required that he be placed on a mood stabilizer.

Homicidal ideation was not documented during the appeal 
period.  Occasional suicidal ideation was noted in November 
1999.  However, in a September 2000 evaluation report, it was 
revealed that he had had no formal suicide attempts, and his 
last serious suicidal thoughts had been two months prior.  
Suicidal ideation was also not noted thereafter.

In September 2000, the veteran indicated that he had never 
had a problem getting along with people at work and had no 
difficulties with neighbors.  A positive relationship with 
his sister and brother-in-law was also documented, although 
individual therapy records reflect that the veteran had some 
difficulties with his sister when he was living in her home.  
No social activities were reported, except occasionally 
attending services at church.  Additionally, the veteran only 
mentions dating a few times throughout his treatment, and Dr. 
TC states that the veteran met relationships with caution and 
low trust levels.

The veteran's employment during this time was occasional at 
best.  In early 2000, he had apparently purchased welding 
equipment and intended to become a contract welder.  However, 
treatment records do not indicate that these plans ever came 
to fruition.  There was some reference in treatment records 
to the veteran being offered a maintenance position, but 
again, the record does not demonstrate the veteran ever 
worked in this capacity.  Intermittent work doing odd jobs 
was noted early during the appeal period.  In late 2000 or 
early 2001, the veteran was apparently employed as a 
bartender; but this employment ended just a few weeks later, 
as the veteran had difficulty interacting with management and 
customers, at least in part due to his rage impulses.  No 
subsequent permanent positions were reported.

With regard to other symptoms relevant to a determination of 
the appropriate rating evaluation, the Board notes that the 
veteran's attention, concentration, and judgment were not 
questioned during the appeal period, and his insight was 
indicated to have increased over time.  Treatment notes 
reflect that any problems with thought processes seemed more 
related to experience and education.  There were no 
aberrations in dress, appearance, hygiene, orientation, or 
speech reported.  The veteran did exhibit some difficulties 
with memory, demonstrated by his missing appointments, unless 
he was reminded to attend.  Panic attacks were reported 
rarely, at most once or twice every few months.  Finally, the 
veteran did report hallucinations early on in his treatment; 
however, the Board notes that the May 2001 VA Examiner 
indicated that the hallucinations were not related to his 
PTSD.

The veteran was also afforded VA examinations in February 
2000 and May 2001.  Symptoms described at these examinations 
were consistent with those noted throughout the veteran's 
treatment during this period.  Both examiners assigned a GAF 
score of 60.  

The Board notes that the veteran has been assigned a GAF 
score of 60 based upon his psychiatric impairment.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See DSM-IV at 44-47.  While a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders, the 
GAF scores assigned in a case are not dispositive of whether 
overall improvement has been established; rather, they must 
be considered in light of the actual symptoms of the 
veteran's disorder.  See 38 C.F.R. § 4.126(a).
In addition to his diagnosis of PTSD, the veteran has had 
diagnoses of depression and alcohol abuse.  However, the 
Board finds that there is an inadequate basis in the record 
upon which to dissociate the veteran's symptoms of PTSD from 
the symptoms of these other disorders.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  Thus, unless 
otherwise indicated by a competent medical professional, as 
with the veteran's hallucinations, the Board attributes all 
of the veteran's psychiatric symptoms to his PTSD.  

The Board observes that the evidence includes a December 2000 
disability determination by the SSA that indicates that the 
veteran was found to have been disabled since March 1999.  
The primary diagnosis was ankylosing spondylitis and other 
inflammatory spondylopathy and the secondary diagnosis was 
disorders of the back, discogenic and degenerative.  Thus, 
the determination of the SSA as to the veteran's 
unemployability is overall not relevant to the question of 
the appropriate disability rating for his PTSD.  Moreover, VA 
is not bound by the findings of disability and/or 
unemployability made by other agencies, including the SSA.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991). 

Thus, taking the relevant evidence into account, the Board 
finds that a preponderance of the evidence is against a 
rating in excess of 30 percent for service-connected PTSD for 
the period from August 23, 1999 to March 8, 2003.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Specifically, the veteran's 
symptoms at their most severe reflect occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  His symptoms also represent the typical symptoms of a 
30 percent rating, to include depressed mood, anxiety, 
suspiciousness, chronic sleep impairment, panic attacks 
occurring less often than once per month, and mild memory 
loss represented by missing appointments unless reminded.  
His personal hygiene, speech, concentration, judgment, and 
insight were not documented to be impaired.  Additionally, 
although there was some indication that the veteran had 
obsessive tendencies that interfered with his ability to 
complete tasks on his home, treatment notes reflect that work 
on the house was progressing.  Further, the Board 
acknowledges that some suicidal ideation was present during 
the first year of the appeal period, but the evidence does 
not reflect that it was a persistent symptom so as to reflect 
an overall greater severity of symptomatology to warrant a 
rating in excess of 30 percent.

The Board is cognizant of the veteran's minimal social 
contacts, as well as his documented difficulties in 
maintaining employment, which to some extent appears to be 
the result of his PTSD symptoms.  However, the Board finds 
that the impairment of the veteran's daily functioning and 
overall social interaction do not meet the criteria of 
reduced reliability and productivity in accordance with a 50 
percent rating.

The Board has contemplated the assignment of staged ratings, 
especially in light of the fact that the veteran's symptoms 
apparently improved over time.  However, the Board does not 
find that the symptoms, even at their worst, rose to the 
level of a 50 percent rating, or even more closely 
approximated such rating.  Thus, the Board finds that a 
rating in excess of 30 percent for service-connected PTSD is 
not warranted.

Consideration has been given to the veteran's own statements 
regarding the severity of his symptoms.  However, such 
statements alone are not competent evidence since only those 
with specialized knowledge are competent to render an opinion 
concerning the severity of a disability.  See Espiritu v. 
Derwinski, 2 Vet.  App. 492 (1992).  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against a rating in excess of 30 percent for 
service-connected PTSD from August 23, 1999 to March 3, 2003.  
Therefore, the benefit of the doubt doctrine is not 
applicable to these claims.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7; Gilbert at 55.  

The Board recognizes that the question of an extra-schedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, No. 06-3088, (U.S. Vet App. September 16, 
2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds no evidence that the veteran's service-connected PTSD 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The occupational impairment the veteran 
experienced during the period on appeal is contemplated in 
the assigned rating and there is no indication that he 
required frequent hospitalizations to suggest that his PTSD 
is more severe than addressed by VA's Rating Schedule.  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER


A rating in excess of 30 percent for service-connected PTSD 
for the period from August 23, 1999 to March 7, 2003, is 
denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


